                                            Case 3:19-cv-02992-SI Document 46 Filed 05/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     C.M.O., A MINOR, et al.,                          Case No. 19-cv-02992-SI
                                   9                    Plaintiffs,
                                                                                           ORDER RESOLVING JOINT
                                  10             v.                                        DISCOVERY DISPUTE LETTER NO. 1
                                  11     COUNTY OF SAN MATEO, et al.,                      Re: Dkt. No. 43
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On April 28, 2020, the parties in the above action submitted a joint discovery dispute letter

                                  15   asking the Court to resolve issues relating to 18 third party subpoenas. Dkt. No. 43. Defendants

                                  16   seek documents and information from Mr. Okobi’s employer’s, educational institutions, and

                                  17   medical and mental health providers, at times dating as far back as 2004. Dkt. No. 43 at 2; Dkt. No.

                                  18   45. Defendants argue the subpoenas are proper and relevant to discovery (1) regarding damages,

                                  19   (2) corroborating the deputies’ perception of Mr. Okobi shortly before his death, (3) explaining Mr.

                                  20   Okobi’s conduct shortly before his death, and (4) helping to explain Mr. Okobi’s cause of death.

                                  21   Dkt. No. 43 at 2-3

                                  22          Plaintiff C.M.O., Mr. Okobi’s 12-year-old daughter represented by her natural mother and

                                  23   guardian ad litem Mi’Trease Johnson, argues the subpoenas are overbroad and seek irrelevant

                                  24   information. Dkt. No. 43 at 3-4. The Court agrees in part.

                                  25          On May 4, 2020, the Court ordered the parties to submit the contested subpoenas for the

                                  26   Court’s review. Dkt. No. 44. There are 18 disputed subpoenas: (a) 5 subpoenas to Mr. Okobi’s

                                  27   former employers; (b) two subpoenas to Mr. Okobi’s educational institutions; and (c) and 9

                                  28   subpoenas to Mr. Okobi’s various medical and mental health providers. Dkt. No. 45.
                                            Case 3:19-cv-02992-SI Document 46 Filed 05/11/20 Page 2 of 2




                                   1          First, plaintiff’s complaint alleges, in two places, that she is seeks damages for loss of Mr.

                                   2   Okobi’s earning capacity. See Dkt. No. 41 ⁋⁋ 67, 75. Thus, information from Mr. Okobi’s former

                                   3   employers are relevant regarding those damages. If plaintiff wishes to amend her complaint and

                                   4   choose not to seek such damages she may do so on or before June 1, 2020. If plaintiff does not

                                   5   amend her complaint to remove those damages then the subpoenas to Mr. Okobi’s former employers

                                   6   are proper.

                                   7          Second, the Court agrees with plaintiff that the subpoenas to Mr. Okobi’s educational

                                   8   institutions are overbroad and not calculated to lead to discovery of admissible evidence. Those

                                   9   subpoenas are hereby quashed in their entirety.

                                  10          Third, while the Court agrees defendants are entitled to some information regarding Mr.

                                  11   Okobi’s medical and mental health information, the sweeping and unqualified scope of the

                                  12   subpoenas as currently presented are overbroad. Defendants may seek information and documents
Northern District of California
 United States District Court




                                  13   regarding Mr. Okobi’s medical history dating back to 2015

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 11, 2020

                                  17                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
